Exhibit 10.1
 
FIFTH AMENDMENT TO
CRUDE OIL SUPPLY AGREEMENT
 
THIS FIFTH AMENDMENT TO CRUDE OIL SUPPLY AGREEMENT (this “Amendment”) is entered
into effective as of July 19, 2010 (the “Effective Date”), between Vitol Inc.
(“Vitol”) and Coffeyville Resources Refining & Marketing, LLC (“Coffeyville”).
 
WHEREAS, Vitol and Coffeyville are parties to a Crude Oil Supply Agreement dated
December 2, 2008, as amended pursuant to that certain First Amendment to Crude
Oil Supply Agreement dated effective January 1, 2009, that certain Second
Amendment to Crude Oil Supply Agreement dated effective July 7, 2009, that
certain Third Amendment to Crude Oil Supply Agreement dated effective January 1,
2010, that certain Fourth Amendment to Crude Oil Supply Agreement dated
effective January 25, 2010 and as clarified pursuant to that certain Memorandum
of Clarification dated December 31, 2008 (such agreement, as amended and
clarified, the “Supply Agreement”); and
 
WHEREAS, Vitol and Coffeyville have agreed to further amend certain terms and
conditions of the Supply Agreement;
 
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Vitol
and Coffeyville do hereby agree as follows:
 
1. Initial Term.  Section 4.1 of the Supply Agreement is amended and restated in
its entirety as follows:
 
“4.1 Initial Term.  This Agreement shall become effective on the Effective Date
and shall continue until December 31, 2012 (the “Initial Term”), unless
terminated earlier pursuant to the terms of this Agreement.”
 
2. The definitions contained in the Supply Agreement will have the same meaning
in this Amendment unless otherwise stated in this Amendment.
 
3. Except as otherwise stated in this Amendment, all terms and conditions of the
Supply Agreement will remain in full force and effect.
 
4. This Amendment may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts will together constitute
one and the same instrument.
 
5. This Amendment will be governed by, construed and enforced under the laws of
the State of New York without giving effect to its conflicts of laws principles.
 
[Signature Page to Follow]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorized representative, effective as of the Effective Date.
 
Vitol Inc.
 

  By: 
/s/  M.A. Loya


Title: President
 
Date: 13 July 2010
 
Coffeyville Resources Refining & Marketing, LLC
 

  By: 
/s/  John J. Lipinski


Title: CEO
 
Date: 7/19/10

